                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

      Plaintiff,

                   v.                         Criminal No. 93-318 (FAB)

MANUEL GONZÁLEZ-GONZÁLEZ [2],

      Defendant.



                                OPINION AND ORDER

BESOSA, District Judge.

      Before    the     Court    is   defendant     Manuel   González-González

(“González”)’s motion for recusal pursuant to 28 U.S.C. sections

144 and 455(a) (respectively, “section 144” and “section 455”).

(Docket No. 924.)          For the reasons set forth below, González’s

motion for recusal is DENIED.

I.    Background

      On September 29, 1993, a grand jury returned an indictment

charging González with drug trafficking, conspiracy, and money

laundering offenses.        (Docket No. 1.)       Judge Juan M. Pérez-Giménez

presided    over   González’s      nineteen-day     trial,   where    “[s]everal

witnesses      testified    that      they   belonged   to    González’s   drug

smuggling and money laundering operation.”                   United States v.

González-González, 136 F.3d 6, 8 (1st Cir. 1998) (“Co-defendant

Luz   Mariana-Giraldo           testified    that     she    helped    González
Criminal No. 93-318 (FAB)                                                     2

import 6,500 pounds of marijuana into Puerto Rico.”).                The jury

found González guilty on all counts.            (Docket Nos. 552 and 648.) 1

The   Court    imposed   a   sentence   of   life    imprisonment.     (Docket

Nos. 648 and 935.) 2

      A.      Forfeiture of González’s Vehicles

              The   United   States   seized   two   vehicles   belonging    to

González, “alleging that they were properly used to facilitate

sales of controlled substances.”               González-González v. United

States, 581 F. Supp. 272, 275 (1st Cir. 2008). González challenged

the forfeiture pursuant to Federal Rule of Criminal Procedure 41(e)

(“Rule 41(e)”), arguing that the United States served insufficient




1 The jury convicted González of conspiring to possess with intent to distribute
cocaine and marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846 (count
one), aiding and abetting the possession with intent to distribute marijuana
and cocaine in violation of 18 U.S.C. § 2, and 21 U.S.C. § 841(a)(1) (counts
two, three and seven), aiding and abetting the importation into the United
States and possessing with intent to distribute marijuana and cocaine in
violation of 18 U.S.C. § 2, and 21 U.S.C. §§ 952 and 960 (counts four, five and
six), and aiding and abetting the laundering of monetary instruments in
violation of 18 U.S.C. § 2 and 21 U.S.C. § 1956(a)(1)(B)(i) (counts nine, ten,
eleven and twelve). (Docket No. 648.)

2 The Court imposed a sentence of life imprisonment as to counts one, three and

seven, to be served concurrently with a sentence of 40-years imprisonment as to
count two, and a sentence of 20-years imprisonment as to counts nine through
twelve. (Docket No. 648.)
Criminal No. 93-318 (FAB)                                                     3

notice.     (Docket      No.   739.) 3   The   Court    dismissed    González’s

forfeiture complaint sua sponte without a written opinion and

before the United States responded.             (Endorsed Order, Aug. 18,

1999.)     González filed a notice of appeal regarding the Court’s

forfeiture decision.        (Docket No. 777.)

            On July 23, 2001, the First Circuit Court of Appeals

remanded the forfeiture complaint, instructing the district court

to   “[determine    whether]      the    government’s    efforts    to   notify

González     of    the    forfeiture      proceedings     were     reasonable.”

González-González v. United States, 257 F.3d 31, 39 (1st Cir.

2001).    The mandate, however, “was never received by the District

of Puerto Rico.”        (Docket No. 830 at p. 1.)       González filed a writ

of mandamus.      Id.    Ultimately, the “petition was received by the

Clerk of this Court on May 9, 2008.”           Id.     The Court ordered the




3  “In 2002, the motion-to-return provision [in Rule 41(e)] was re-
designated Rule 41(g).     Courts  recognize   that  case   law   interpreting
former Rule 41(e) generally applies to current Rule 41(g).”   3D Charles Alan
Wright et al., Federal Practice and Procedure, § 690 (4th ed. 2016). Federal
Rule of Criminal Procedure 41(g) provides that a “person aggrieved by an
unlawful search and seizure of property or by the deprivation of property may
move for the property’s return.” Id. González’s Rule 41(e) motion is treated
as a civil complaint. See United States v. Giraldo, 45 F.3d 509, 511 (1st Cir.
1995) (“Where criminal proceedings against the movant have already been
completed, a district court should treat a rule 41(e) motion as a civil
complaint.”) (quoting Onwubiko v. United States, 969 F.2d 1392, 1397 (2d Cir.
1992)).
Criminal No. 93-318 (FAB)                                                    4

United States to answer González’s forfeiture complaint no later

than July 23, 2008.      Id. at p. 2. 4

      B.    The 2008 Motion for Recusal and 2009 Conflict of Interest
            Allegation

            González moved for recusal on July 28, 2009.               (Docket

No. 836.)    According to González, Judge Pérez-Giménez “evinced in

this case a bias against the defendant.”           (Docket No. 835.)       The

Court held that:

            From the exhibits submitted with the [recusal]
            motion and arguments made therein, this Judge’s
            handling of this case does not trigger the
            application of 28 U.S.C. 455(a).      However, this
            Judge will ask [Chief Judge José A. Fusté] to assign
            this matter to another Judge.

(Docket No. 836.) 5     The Clerk of the Court reassigned this action

to Chief Judge Fusté on September 28, 2008.              (Docket No. 840.)

Chief Judge Fusté ordered González “to adduce additional facts, if

any . . . to avoid summary judgment for the United States pursuant

to Federal Rule of Civil Procedure 56.”          (Docket No. 841.)      Before

the deadline for González to do so, Chief Judge Fusté assigned

this action to the undersigned judge.          (Docket No. 842) (ordering

that “[t]his case will be handled to conclusion by Judge Besosa.”)


4 The United States timely answered González’s forfeiture complaint.    (Docket
No. 837.)

5 Judge Fusté served as Chief Judge for the United States District Court for
the District of Puerto Rico from 2004 to 2011. Federal Judicial Center, History
of the Federal Judiciary: Judges, https://www.fjc.gov/history/judges/fuste-
jose-antonio (last visited February 27, 2019).
Criminal No. 93-318 (FAB)                                                 5

(Fusté, J.).      The undersigned judge has presided over this case

since October 2, 2008.     (Docket No. 844.)

          After reviewing the record, this Court held that “no

genuine   issue    of   material    fact   exist[ed]   as   to   González’s

reasonable notification of forfeiture, because the evidence leaves

no doubt that the case may only be resolved in favor of the

government.”   González-González v. United States, 581 F. Supp. 2d

272 (D.P.R. 2008) (Besosa, J.).         González appealed this decision.

(Docket No. 855.)

          On   January    21,   2009,   González   filed    an   informative

motion.   (Docket No. 858.)        In his motion, González alleged that

Chief Judge Fusté “became aware that he had a conflict of interest

and recused himself.”        Id. at p. 6. González attributed the

purported conflict of interest to “some sort of animosity” arising

from the motion to recuse Judge Pérez-Giménez.         Id. at p. 5.     The

purported conflict of interest, González argued, required Chief

Judge Fusté to “[follow] the District Court’s electronic case

assignment system.”      Id. at p. 6.       González averred that Chief

Judge Fusté “handpicked Judge Besosa” in contravention of “the

statutory command that the disqualified judge be removed from all

participation in the case.”         Id. at p. 7 (citing 32 Am. Jur. 2d

Federal Courts § 557).
Criminal No. 93-318 (FAB)                                                     6

            The First Circuit Court of Appeals affirmed the Court’s

forfeiture decision, recognizing that the “government’s attempts

at notice were reasonable under the circumstances of this case,

where [González] was a fugitive trying to hide his location from

the government.”       United States v. De Jesús González-González,

No. 09-1076, slip op. at 2 (1st Cir. Aug. 7, 2009).                 González’s

conflict of interest argument also proved futile.             Id.   The First

Circuit Court of Appeals concluded that “[t]his challenge [was]

raised for the first time on appeal, and no prejudice is alleged.”

Id.    A decade later, González moves for recusal pursuant to

sections 144 and 455.       (Docket No. 924.) 6

II.   Applicable Statutes

      González invokes sections 144 and 455.                (Docket No. 924

(citing 28 U.S.C. §§ 144 and 455.)) 7          These statutes enforce the

“due process right to be tried before an impartial judge – a

fundamental right essential to a fair trial.”           Mitchell v. Sirica,

502 F.2d 375, 390 (D.C. Cir. 1974); see Tumey v. Ohio, 273 U.S.




6 González’s motion to recuse is also a declaration, signed by him under penalty

of perjury pursuant to 28 U.S.C. § 1746. (Docket No. 924.)

7 Because sections 144 and 455 “use similar language, and are intended to govern
the same area of conduct, they have been construed in pari materia, and the
test of the legal sufficiency of a motion for disqualification is the same under
both statutes.” United States v. Kelley, 712 F.2d 884, 889-890 (1st Cir. 1983)
(holding that “the facts in this case would not create, in the mind of a
reasonable person, a reasonable doubt concerning Judge Mazzone’s impartiality
toward [the defendant]” pursuant to sections 144 and 455).
Criminal No. 93-318 (FAB)                                         7

510, 535 (1927) (“No matter what the evidence was against him,

[the defendant] has the right to have an impartial judge”).     The

allegations contained in González’s motion to recuse implicate the

integrity of this Court and public confidence in the judiciary.

The arguments in support of González’s motion to recuse, however,

are meritless and unsubstantiated.

     A.   28 U.S.C. section 144

          The statute reads, in its entirety:

          Whenever a party to any proceeding in a district
          court makes and files a timely and sufficient
          affidavit that the judge before whom the matter is
          pending has a personal bias or prejudice either
          against him or in favor of any adverse party, such
          judge shall proceed no further therein, but another
          judge shall be assigned to hear such proceeding.

          The affidavit shall state the facts and the reasons
          for the belief that bias or prejudice exists, and
          shall be filed not less than ten days before the
          beginning of the term at which the proceeding is to
          be heard, or good cause shall be shown for failure
          to file it within such time. A party may file only
          one such affidavit in any case.       It shall be
          accompanied by a certificate of counsel of record
          stating that it is made in good faith.

          28 U.S.C. § 144.

          Section 144 requires the Court to accept González’s

affidavit as true, even though it may contain allegations that are

false and known to be so by the Court.   In re Martínez-Cátala, 129

F.3d 213, 218 (1st Cir. 1997).    González must, however, set forth

“a firm showing in the affidavit that the [undersigned] judge does
Criminal No. 93-318 (FAB)                                                          8

have   a     personal    bias   or   prejudice”     in    accordance    “with    the

procedural requirements of [section 144].”                 Id. at 218 (footnote

omitted).      Before determining whether recusal is warranted, the

“judge must pass upon the legal sufficiency of the affidavit.”

United States v. Giorgi, 840 F.2d 1022, 1034-35 (1st Cir. 1988)

(holding       that      “Judge      Pérez-Giménez         correctly      followed

[section 144]; he reviewed the motion and supporting materials and

found no legal basis for disqualification therein”) (emphasis in

original).

       B.     28 U.S.C. section 455

              Section    455(a)      directs     “[a]ny    justice,     judge,    or

magistrate judge of the United States [to] disqualify himself in

any proceeding in which his impartiality might reasonably be

questioned.”       28 U.S.C. § 455(a); In re Martínez-Cátala, 129 F.3d

at 220 (holding that “where the appearance of partiality exists,

recusal is required regardless of the judge’s own inner conviction

that    he    or   she    can     decide   the    case     fairly     despite    the

circumstances”) (internal citation omitted); In re Bugler, 710

F.3d 42, 46 (1st Cir. 2013) (“The point under § 455(a) is not [the

judge’s] actual state of mind at a particular time, but the

existence of facts that would prompt a reasonable question in the

mind of a well-informed person about the judge’s capacity for
Criminal No. 93-318 (FAB)                                                     9

impartiality.”). 8 To trigger section 455(a), González must present

“more than subjective fears, unsupported accusations or unfounded

surmise.”    In re United States, 158 F.3d 26, 30 (1st Cir. 1998).

Recusal is appropriate only when the circumstances “provide what

an objective, knowledgeable member of the public would find to be

a reasonable basis for doubting the judge’s impartiality.”               In re

Boston Children’s First, 244 F.3d at 167 (internal quotation

omitted).

            The Court “has a duty not to recuse himself or herself

if there is no objective basis for recusal.”           In re United States,

441 F.3d 44, 67 (1st Cir. 2006); see United States v. Snyder, 235

F.3d 43, 45 (1st Cir. 2000) (“[U]nder § 455(a) a judge has a duty

to recuse himself if his impartiality can reasonably be questioned;

but otherwise he has a duty to sit.”).            “While doubts ordinarily

ought to be resolved in favor of recusal, the challenged judge

enjoys a margin of discretion.”           In re United States, 158 F.3d

at 30 (citation omitted).       This discretion exists because “in many

cases reasonable deciders may disagree.”          In re United States, 666




8  Congress bifurcated section 455, providing for mandatory recusal in
subsections (a) and (b). 28 U.S.C. § 455. González cites only section 455(a).
(Docket No. 924.)    Section 455(b)(1) enumerates five circumstances in which
disqualification is obligatory, none of which are pertinent to González’s motion
to recuse.   See e.g., 28 U.S.C. § 455(b)(4) (recusal is mandatory when the
presiding judge “knows that he, individually or as a fiduciary, or his spouse
or minor child residing in his household, has a financial interest in the
subject matter in controversy”).
Criminal No. 93-318 (FAB)                                         10

F.2d at 695.   Each case implicating section 455(a) is sui generis,

requiring a fact-specific analysis. In re Boston Children’s First,

244 F.3d at 171; In re United States, 158 F.3d at 31.   Ultimately,

the question for an appellate court is “not whether it would have

decided as did the trial court, but whether that decision cannot

be defended as a rational conclusion supported by [a] reasonable

reading of the record.”   In re United States, 666 F.2d at 695.

          Both sections 144 and 455 require that González move for

recusal “at the earliest moment after acquiring knowledge of the

facts providing a basis for disqualification.”    Córdova-González

v. United States, 987 F. Supp. 87, 90 (D.P.R. 1997) (Pérez-Giménez,

J.) (citing El Fénix de Puerto Rico v. The M/Y Johanny, 36 F.3d

136, 141 n.6 (1st Cir. 1994) (“[A] litigant who is aware of a

potential ground of recusal should not be permitted to sandbag

that ground, hoping for a satisfactory resolution, but retaining

a ground of attack on the judge’s ruling.”) (internal citation and

quotation omitted); Jones v. Pittsburg Nat. Corp., 899 F.2d 1350,

1356 (3rd Cir. 1990) (finding that a recusal motion filed after

entry of an order dismissing the complaint was not timely because

“[a]ny other conclusion would permit a party to play fast and loose

with the judicial process by ‘betting’ on the outcome.”).
Criminal No. 93-318 (FAB)                                                       11

III. Discussion

      Gonzalez’s motion to recuse is unavailing for three reasons:

(1) the motion is untimely, (2) the arguments in support of recusal

are premised on false assumptions, and (3) opinions and orders

issued by the Court are immaterial to the recusal analysis.

      A.      González’s Motion to Recuse is Untimely

              González’s argument centers on the purportedly improper

transfer of this action from Chief Judge Fusté to the undersigned

judge.     (Docket No. 924.)       According to González, “Judge Besosa

was   hand-picked    by    ex-Judge     Fusté”     in   2008.   Id.   at   p.   1.

Substantial litigation has occurred in the ten years following the

transfer of this action to the undersigned judge’s docket. (Docket

No. 842.)     The First Circuit Court of Appeals affirmed the Court’s

forfeiture decision.         De Jesús González-González, No. 09-1076,

slip op. at 2.       González moved for a reduction in his sentence

pursuant to 18 U.S.C. section 3582(c)(2) and Amendment 782 to the

United States Sentencing Guidelines.             (Docket No. 880.)    The Court

denied González’s motion to reduce his sentence. (Docket No. 889.)

The   First    Circuit    Court   of   Appeals    vacated   and   remanded      the

Amendment 782 matter, however, “so that the district court can

provide . . . an explanation for its implicit factual findings.”

United States v. González-González, No. 16-2259, slip op. (1st

Cir. Aug. 16, 2018).
Criminal No. 93-318 (FAB)                                                      12

            González    fails   to   address     the   decade-long    delay    in

seeking the undersigned judge’s recusal.               See United States v.

Bravo-Fernández, 72 F. Supp. 2d 178, 183 (D.P.R. 2011) (Besosa,

J.) (denying motion to recuse in part because “the materials . . .

which form the basis of this recusal motion have been publicly

available for 18 years, and if defendant Martínez learned about

the apparent conflict of interest ‘after the case began,’ there is

no reason why the issue was not raised before the verdict was

reached”). 9    Accordingly, recusal is inappropriate at this late

stage   because    González’s     motion    is   untimely.      Although      the

untimeliness of González’s motion is sufficient reason to deny his

request, the Court nevertheless addresses the merits of his motion.

See Kelley, 712 F.2d at 888.

      B.    González Misconstrues the Record

            González’s motion for recusal is based on an inaccurate

rendition of the record.        He contends that Chief Judge Fusté and



9 See also In re IBM Corp., 618 F.2d 923, 933 (2nd Cir. 1980) (affirming denial
of motion to recuse “made far too late in this litigation”); Wilner v. University
of Kansas, 848 F.2d 1020, 1023 (10th Cir. 1988) (“Granting a motion to recuse
many months after an action has been filed wastes judicial resources and
encourages manipulation of the judicial process.”); United States v. Slay, 714
F.2d 1093, 1094 (11th Cir. 1983) (Because “counsel was aware prior to the
hearing on the motion to suppress of the facts which he now contends support a
§ 455(a) motion,” his “disqualification argument is therefore untimely and need
not be considered by the Court on appeal”); United States v. Sypher, No. 09-
CR-00085, 2010 WL 5393849, at *2 (W.D. Ky. Dec. 22, 2010) (denying motion for
recusal as untimely because the defendant failed to “specifically indicate what
previously unknown facts she learned, when she became aware of them, or why she
waited until nearly two months after the end of her trial to bring them to
light.”).
Criminal No. 93-318 (FAB)                                                  13

Judge Pérez-Giménez recused themselves from this action.              (Docket

No. 924 at pp. 1—2.)          On the contrary, Judge Pérez-Giménez stated

explicitly that “[his] handling of this case does not trigger the

application of 28 U.S.C. 455(a).”                (Docket No. 836) (emphasis

added).     Chief Judge Fusté transferred this action in accordance

with Judge Pérez-Giménez’s request to “assign this matter to

another Judge.”         Id.      There is not a scintilla of evidence

suggesting    that   Chief       Judge   Fusté    and   Judge   Pérez-Giménez

disregarded González’s recusal arguments.            They were addressed and

rejected.     (Docket No. 836.)          González claims that Chief Judge

Fusté granted his motion to access the penitentiary law library

for nefarious reasons.          (Docket No. 924 at p. 3.)        According to

González, Chief Judge Fusté understood that:

      when he ordered that the defendant be given access to
      the law library when nobody else was given access, it
      would be interpreted by the rest of the inmate population
      as if the defendant was given special treatment by the
      administration, and because of such belief [González’s]
      life could be put in danger.

Id.   Surmise and conjecture cannot sustain recusal.                See In re

Allied-Signal, Inc., 891 F.2d 967, 970 (1st Cir. 1989) (“[W]hen

considering disqualification, the district court is not to use the

standard of Caesar’s wife, the standard of mere suspicion.”)

(internal    question    and     citation   omitted).      A    well-informed,

reasonable person would not concur with González that Chief Judge
Criminal No. 93-318 (FAB)                                                    14

Fusté “recognized that he had a conflict of interest presiding

over [this] case and disqualified himself.”              (Docket No. 924 at

p. 4.)       González    attempts     to   manufacture   an    appearance    of

partiality where one does not exist. 10

             González conflates recusal with reassignment by citing

McCuin v. Texas Power & Light Co., 714 F.2d 1255 (5th Cir. 1982).

(Docket No. 924 at pp. 4, 8 and 13.)          In McCuin, the Fifth Circuit

Court of Appeals held that “to permit a disqualified chief judge

to select the judge who will handle a case in which the chief judge

is disabled would violate the congressional command that the

disqualified judge be removed from all participation in the case.”

714   F.2d   at   1261   (remanding    case   for   random    reassignment   to

eliminate the “suspicion that the disqualified judge will select




10González refers to conversations he allegedly had with “Mrs. Brill” in 2008.
(Docket No. 924 at p. 2.) Rachel Brill (“Brill”) is an attorney and the wife
of Chief Judge Fusté. See United States v. Vázquez-Botet, 532 F.3d 37, 47 (1st
Cir. 2008) (rejecting the defendant’s argument that “Chief Judge Fusté’s
decision not to recuse himself in light of his wife’s activities constitute[d]
reversible error under 28 U.S.C. § 455(b)(5)(ii)”). González maintains that
“Mrs. Brill informed [him] that she would speak to Chief Judge Fusté because
there was a conflict of interest.” (Docket No. 3.) Although González fails to
specify the conflict of interest referred to in his motion, he alludes to
Ms. Brill’s involvement in this action to imply bias. Defense attorneys Jay
Moskoitz and Graham Castillo represented González before and during his trial.
(Docket Nos. 271 and 272.) Defense attorney Rafael Castro-Lang also appeared
on behalf on González. The Court granted González’s motion to appoint counsel
“to represent González-González in his motion to reduce sentence.”     (Docket
Nos. 913 and 914.)    The record does not reflect that Ms. Brill represented
González at any stage of this proceeding. The First Circuit Court of Appeals
noted that “Chief Judge Fusté [had] a standing order that Brill not appear as
an attorney in any proceeding before him.” Vázquez-Botet, 532 F.3d at 48. The
Court rejects González’s attempt to taint this action with unsubstantiated
allegations regarding purported conflicts of interest from over a decade ago.
Criminal No. 93-318 (FAB)                                                  15

a   successor   whose   views   are    consonant    with   his”)     (citation

omitted). McCuin is inapposite, however, because Chief Judge Fusté

did not disqualify himself.        The motion to recuse insinuates the

existence of a judicial cabal, an “unsupported, irrational, [and]

highly tenuous speculation.”       See In re Martínez-Cátala, 129 F.3d

at 220.

           Chief   Judge   Fusté      transferred   this    action    to   the

undersigned judge in accordance with the Local Rules for the United

States District Court for the District of Puerto Rico.               In fact,

the transfer of an action from one judge to another is a frequent,

unremarkable occurrence. Local Rule 3A(a) provides that the “clerk

shall assign cases to judges by lot, using the computerized case

assignment system, in such a matter that each judge shall be

assigned an equal number of cases by category.”            Local Rule 3A(a);

see Obert v. Republic W. Ins. Co., 190 F. Supp. 2d 279, 290 (D.R.I.

2002) (“Although random assignment is an important innovation in

the judiciary, facilitated greatly by the presence of computers,

it is not a necessary component to the judge’s impartiality.”).

An action may be reassigned, however, “by order of the judge

affected, or by order of the Chief Judge with the consent of the
Criminal No. 93-318 (FAB)                                                      16

judge from whom transfer is to be made.”               Id. 11   Indeed, Local

Rule 3A(b) provides that:

      In the interest of justice, consolidation of cases,
      recusals, or to further the efficient performance of the
      business of the Court, a judge may return a case to the
      clerk for reassignment, whether or not the case is
      related to any other case, or may transfer the case to
      another judge if the receiving judge consents to the
      transfer.

Local Rule 3A(b) (emphasis added); see United States v. Casas, 376

F.3d 20, 23 (1st Cir. 2004) (“Reassignment of civil and criminal

cases within a district court occurs regularly, for numerous

reasons related to administrative convenience or necessity, and a

litigant has no vested right to a particular judge.”) (internal

citation omitted). No reasonable person would construe Chief Judge

Fusté’s order transferring this case to the undersigned judge as

constituting evidence of bias.         See United States v. Champlin, 388

F.   Supp.   2d   1177,   1185   (D.    Haw.   2005)   (“The    mere    fact   of

reassignment, therefore, does not create a reasonable question as

to this court’s impartiality under § 455(a).”)              Accordingly, the

transfer     of   this    case   to    the   undersigned    judge      fails   to

substantiate González’s motion for recusal.



11Pursuant to 28 U.S.C. § 137, the “business of a court having more than one
judge shall be divided among the judges as provided by the rules and orders of
the court. The chief judge of the district court shall be responsible for the
observance of such rules and orders, and shall divide the business and assign
the cases so far as such rules and order do not otherwise prescribe.” 28 U.S.C.
§ 137.
Criminal No. 93-318 (FAB)                                                      17

      C.   Judicial Decisions are Beyond the Scope of Sections 144
           and 455

           González        cites     the       Court’s     dispositive        and

administrative decisions as evidence of bias.              (Docket No. 924 at

p.   5.)   Recusal    is    necessary,     González      argues,   because    the

undersigned judge “[ignored] that there were motions pending” and

“managed to control what parts of the records are sent to the Court

of Appeals so the Honorable Court of Appeals won’t have the whole

records to make a fair judgment.”              Id.   González claims that he

“can’t even get a favorable ruling from the Court to be permitted

to use his name.”     Id.

           Dissatisfaction         with    a   Court’s    rulings    and     case

management, however, is not a basis for recusal. The Supreme Court

and First Circuit Court of Appeals have repeatedly held that

“judicial rulings alone almost never constitute valid basis for a

bias or partiality recusal motion.”            Liteky v. United States, 510

U.S. 540 540 (citing United States v. Grinnell Corp., 384 U.S.

563, 583 (1966));     In re United States, 441 F.3d at 65 (“[C]ourts

will reject what appear to be strategic motions to recuse a judge

whose rulings have gone against the party.”); Giorgi, 840 F.2d at

1035 (holding that “the mere fact of an adverse ruling . . . does

not B standing alone B create an inference of lack of partiality”)
Criminal No. 93-318 (FAB)                                                   18

(citations omitted). 12         Consequently, dissatisfaction with the

Court’s   dispositions     in    this   action   does   nothing   to   support

González’s request for recusal.

IV.   Conclusion

      For the reasons set forth above, González’s motion to recuse

is DENIED.    (Docket No. 924.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, February 27, 2019.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE




12See also, S.E.C. v. Loving Spirit Foundation, Inc., 392 F.3d 486, 494 (D.C.
Cir. 2004) (“[W]e have found no case where this or any other federal court
recused a judge based only on his or her rulings.”); Glass v. Pfeffer, 849 F.2d
1261, 1268 (10th Cir. 1988) (“adverse rulings are not in themselves grounds for
recusal”); Stone v. Baum, 409 F. Supp. 2d 1164, 1175 n.5 (D. Ariz. 2005) (“A
judges= prior ruling in a case is absolutely not a basis for recusal.”).
